Title: Louis Timothée to the German Inhabitants, 6 May 1732
From: Timothée, Louis
To: German Inhabitants


den 6 Mey 1732
An alle teutsche Einwohner der Provintz Pennsylvanien.
Nachdem ich von verschiedenen teutschen Einwohnern dieses Landes bin ersuchet worden, eine teutsche Zeitung ausgehen zu lassen, und ihnen darinnen das vornehmste und merckwürdigste neues, so hier und in Europa vorfallen möchte, zu communiciren; doch aber hierzu viele mühe, grosse correspondentz und auch Unkosten erfordert werden: Als habe mich entschlossen, denen teutschen zu lieb, gegenwärtiges Specimen davon heraus zu geben, und ihnen dabey die Conditiones welche nothwendig zu der continuation derselben erfordert werden, bekent zu machen.
Erstlich, müsten zum wenigsten, um die unkosten die darauf lauffen, gut zu machen, 300 stücks können gedruckt und debitiret werden, und müste in jeder Township dazu ein mann ausgemachet werden, welcher mir wissen liesse, wie viel Zeitungen jedes mahl an ihn müsten gesandt werden, und der sie dan weiters einen jeglichen zustellen und die bezahlung davor einfordern müste.
Vor jede Zeitung muss jährlich 10 Shillinge erleget, und davon alle quartal 2sh. 6d. bezahlet werden.
Dagegen verspreche ich auf meiner seite, durch gute Correspondentz die ich in Holland und England habe allezeit das merkwürdigste und neueste so in Europa und auch hier passiret, alle woche einmahl, nemlich Sonnabends in gegenwärtiger form einer Zeitung, nebst denen schiffen so hier abgehen und ankommen, und auch das steigen oder fallen des Preisses der Güter, und was sonst zu wissen dienlich, bekandt zu machen.
Advertissemente oder Bekant machungen, welche man an mich schicken möchte, sollen das erste mahl vor 3 shill. 3 mahl aber vor 5 shil. hinein gesetzet werden.
Und weil ich nützlich erachte die gantze beschreibung der aufrichtung dieser provintz, mit alien derselben privilegien, rechten und gesetzen, bey ermangelung genugsamer Neuigkeiten, darinen bekandt zu machen; solte nicht undienlich seyn, dass ein jeder, zumahl wer kinder hat, diese Zeitungen wohl bewahre, und am ende des jahres an einander heffte; zumahl da solche dann gleichsam als eine Chronica dienen konnen, die vorigen Geschichte daraus zu ersehen, und die folgende desto besser zu verstehen.
Auch wird anbey zu bedencken gegeben, ob es nicht rahtsam ware, in jeder grossen Township einen reitenden Boten zu bestellen, welcher alle woche einmahl nach der stadt reiten und was ein jeder da zu bestellen hat, mit nehmen könne.
So bald nun die obgemeldte anzahl der Unterschreiber vorhanden, welche so bald als möglich ersuche in Philadelphia an Caspar Wuster, oder in Germantown an Daniel Mackinet zu übersenden, soil die wöchentliche continuation erfolgen; biss dahin bleibe Euer allerseits Dienstwilliger
L. Timothée,
Sprachmeister, wohnhafft in Frontstreet, Philad.
